Citation Nr: 0500564	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-25 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to an effective date prior to January 10, 
2000, for a 10 percent rating for tinnitus.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is currently 
productive of Level II hearing impairment in the right ear, 
and Level III hearing impairment in the left ear.

2.  The veteran's claim for an increased rating for tinnitus 
was received by VA on January 10, 2001.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.85-4.87, Diagnostic 
Code 6100 (2004).

2.  The requirements for an effective date prior to January 
10, 2000, for a 10 percent rating for tinnitus have not been 
met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 
3.114, 3.400, 4.87, Diagnostic Code 6260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate a claimant's claim.  The RO 
decisions and correspondence provided to the veteran in this 
case have notified him of all regulations pertinent to his 
claims, informed him of the reasons for which it had denied 
his claims, and provided him additional opportunities to 
present evidence and argument in support of his claims.  
Further, the Board notes that the claims file contains 
relevant service and post-service medical records, including 
VA audiological examinations.

In September 2003 the RO sent a letter to the veteran 
explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran of what evidence was 
necessary to establish entitlement, what evidence the veteran 
needed to provide, and what evidence and information VA would 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The letter also asked the veteran to notify VA of any other 
evidence he would like to have considered.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of his 
claim.  As such, the duty to assist and notify the veteran 
has been satisfied.  38 U.S.C.A. §§ 5103, 5103A.

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran is represented, and has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.

I.  Hearing loss

The veteran was awarded service connection for left ear 
hearing loss in September 1975 and was assigned a 
noncompensable rating.  The veteran was granted service 
connection for bilateral hearing loss in a May 2003 rating 
decision and a noncompensable rating was continued.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  As the veteran is appealing the original assignment 
of the rating for his bilateral hearing loss, the severity of 
the veteran's disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  Fenderson v. West, 12 Vet. App. 
119 (1999).

In evaluating hearing loss, disability ratings are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  
The rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiological examinations are conducted using a controlled 
speech discrimination test together with the results of a 
pure tone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity. For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87.  Compensation is 
also payable where there is total deafness in one ear as a 
result of a service-connected disability and total deafness 
in the other ear as a result of nonservice-connected 
disability.  38 C.F.R. § 3.383.  In this case the veteran has 
bilateral hearing loss, but not total deafness.

In cases of exceptional hearing loss, i.e. when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a).  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the pure 
tone threshold is 30 decibels or less at 1,000 hertz, and 70 
decibels or more at 2,000 hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

In November 2003 the veteran underwent a VA audiological 
evaluation.  The puretone thresholds for the right ear were 
as follows: 15 decibels at 1000 Hertz; 30 decibels at 2000 
Hertz; 60 decibels at 3000 Hertz; and 80 decibels at 4000 
Hertz.  The average pure tone threshold for the right ear was 
46 decibels.  Speech recognition in the right ear was 88 
percent.  The left ear manifested the following puretone 
thresholds: 15 decibels at 1000 Hertz; 30 decibels at 2000 
Hertz; 65 decibels at 3000 Hertz; and 85 decibels at 4000 
Hertz.  The average pure tone threshold for the left ear was 
49.  Speech recognition in the left ear was 82 percent.  The 
examiner noted that the veteran suffered bilateral mild-
severe sensorineural impairment.

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned noncompensable rating for bilateral 
hearing loss is appropriate.  Considering that the veteran's 
right ear manifests an average puretone threshold of 46 
decibels and 88 percent of speech discrimination, the right 
ear meets a Level II designation under Table VI.  As the 
veteran's left ear manifests an average puretone threshold of 
49 decibels, and 82 percent of speech discrimination, the 
left ear meets a Level III designation under Table VI. When 
both Level designations are combined, a noncompensable rating 
is the highest rating available.  38 C.F.R. § 4.85, Table 
VII.

The Board has also considered whether the provisions of 38 
C.F.R. § 4.86 pertaining to exceptional hearing impairment 
apply in the veteran's case.  However, the evidence does not 
reflect that the veteran's right ear or left ear manifests 
pure tone thresholds of 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000 and 4000 hertz).  
38 C.F.R. § 4.86(a).  Further, the evidence does not reflect 
that either ear manifests a pure tone threshold at 1000 hertz 
of 30 decibels or less, and 70 decibels or more at 2000 
hertz.  38 C.F.R. § 4.86(b).  As such, the veteran's hearing 
does not meet the pattern of exceptional hearing impairment.

The Board notes that the results from the October 2001 VA 
audiological examination also yield a noncompensable rating.

The Board acknowledges the veteran's contentions in this 
case.  However, disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann, 3 Vet. App. at 349.  
On the basis of the objective evidence, the veteran's hearing 
loss disability simply does not support the requirements for 
a compensable rating at any time during the course of the 
appeal.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  The preponderance of the 
evidence, however, is against the veteran's claim for a 
compensable rating and, as such, this case does not present 
such a state of balance between the positive evidence and the 
negative evidence to allow for a favorable determination.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The evidence in the file, including statements from the 
veteran's co-workers, clearly reveal that the veteran's 
hearing loss does have some impact on his employment.  The 
evidence does not demonstrate, however, that the veteran's 
bilateral hearing loss has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

II.  Entitlement to an effective date prior to January 10, 
2000, for a 10 percent rating for tinnitus.

In an April 1976 Board decision (and as effectuated in a May 
1976 rating decision), service connection was granted for 
tinnitus (rated as noncompensable) and left ear hearing loss.  
The assigned effective date for tinnitus was January 1974, 
the same effective date as that for service connection for 
left ear hearing loss.  The May 1976 rating decision noted 
that the veteran's tinnitus was not the result of a head 
injury, concussion, or acoustic trauma.

On January 10, 2001, the veteran's claim for an increased 
rating for his tinnitus was received by VA.  In a February 
2002 rating decision, the veteran's tinnitus disability was 
assigned a 10 percent rating, and in a May 2003 rating 
decision the effective date for the 10 percent rating was 
established as January 10, 2000.

At the time the veteran was granted service connection for 
tinnitus and prior to June 10, 1999, the only diagnostic code 
to address tinnitus was Diagnostic Code 6260, which allowed a 
compensable (10 percent) rating for tinnitus only if it was 
persistent and resulted from a head injury, concussion, or 
acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260, 
effective prior to June 10, 1999.  On June 10, 1999, 
Diagnostic Code 6260 was amended to provide that service-
connected tinnitus would be rated as 10 percent disabling if 
recurrent.  38 C.F.R. § 4.87, Diagnostic Code 6260, effective 
on and after June 10, 1999.  The amended Diagnostic Code 6260 
also noted that a separate evaluation for tinnitus may be 
combined with an evaluation under diagnostic code 6100, 6200, 
6204 or other diagnostic code, except when tinnitus supports 
an evaluation under one of those diagnostic codes.

The Board notes that the evidence of record supported the 
assignment of a separate 10 percent evaluation for tinnitus 
under the criteria of Diagnostic Code 6260, effective as of 
June 10, 1999, because it showed that the veteran's 
previously service-connected tinnitus is recurrent, and that 
this condition was not used to support the evaluation for his 
left ear hearing loss.

The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  
Except as otherwise provided, the effective date of an 
evaluation and an award of compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date the claim was received or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400.  When a claimant is granted benefits based on 
liberalizing legislation, the effective date of the award is 
based on the facts found, but not earlier than the effective 
date of the liberalizing law.  38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114(a).

The amendment providing that service-connected tinnitus would 
be rated as 10 percent disabling if recurrent was a 
"liberalizing VA issue" for purposes of 38 C.F.R. § 3.114(a).  
The provisions of 38 C.F.R. § 3.114 apply both to original 
and reopened claims.  Specifically, the effective dates of 
awards under 38 C.F.R. § 3.114(a) are assigned as follows:

(1) If a claim is reviewed on the initiative of VA within one 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.

(2) If a claim is reviewed on the initiative of VA more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of administrative determination of entitlement.

(3) If a claim is reviewed at the request of the claimant 
more than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.

The provision of 38 C.F.R. § 3.114(a)(3) applies in this 
case, due to the fact that the claim for increase (received 
in January 2001) was reviewed at the request of the veteran 
more than one year after the effective date (i.e., June 1999) 
of the change in the law regarding tinnitus.  As the 
veteran's claim for an increased rating for tinnitus was 
received on January 10, 2001, one year prior to that date, 
January 10, 2000, is the earliest effective date that can be 
assigned in this case.  As such entitlement to an effective 
date prior to January 10, 2000, for a 10 percent rating for 
tinnitus is not warranted.


ORDER

An increased (compensable) rating for hearing loss is denied.

Entitlement to an effective date prior to January 10, 2000, 
for a 10 percent rating for tinnitus is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


